82 Wn.2d 693 (1973)
512 P.2d 1093
In the Matter of the Estate of RALPH W. LYMAN, Deceased.
WAYNE E. LYMAN, Petitioner,
v.
JANNIE M. LYMAN, Respondent.
No. 42676.
The Supreme Court of Washington, En Banc.
August 9, 1973.
STAFFORD, J.
This appeal is concerned with the validity of a community property agreement executed pursuant to RCW 26.16.120. The agreement provided for distribution of the community property in a manner contrary to the provisions of a will subsequently executed by one of the parties to the agreement.
[1] The Court of Appeals, in In re Estate of Lyman, 7 Wn. App. 945, 503 P.2d 1127 (1972), held that the previously executed community property agreement had not been mutually rescinded by the parties. Thus, although the subsequent will was valid, its terms could be given effect only to the extent that they were consistent with the agreement.
We have heard the argument of counsel, have considered the record, and have thoroughly reviewed the opinion of *694 the Court of Appeals. We approve of the disposition and rationale of that opinion and adopt it as the opinion of this court.
HALE, C.J., FINLEY, ROSELLINI, HUNTER, HAMILTON, WRIGHT, UTTER, and BRACHTENBACH, JJ., concur.